[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]STIPULATION RE FINAL CUSTODY, VISITATION AND CHILD SUPPORT
The parties above hereby stipulate that the following provisions represent their final agreement as to custody, visitation, and child support, in the above referenced case, and request that this Court enter an Order thereon and further order that said Order be incorporated into the final Judgment of dissolution of marriage:
1. Sole custody of the parties' minor child, JENNIFER WHITNEY NEMEROV, shall be awarded to the Plaintiff-mother.
2. The Defendant-father shall have visitation with the minor child only upon agreement by said child and with the prior consent of the Plaintiff-mother, which consent shall not be CT Page 5123-A unreasonably withheld, but which may be withheld if said child has prior plans or commitments for the requested visitation day.
3. The Plaintiff-mother shall be free to relocate with the minor child to any place of her choosing without any impact on the custody agreement contained herein.
4. The Defendant-father shall exercise all of his visitation with the minor child in the state where the child is living at that time, and will not take the child beyond a fifty (50) mile radius of the Plaintiff-mother's home.
5. The Defendant-father shall provide written notice to the Plaintiff-mother of his intent to visit no less than 7 days in advance of the requested visitation day.
6. The Plaintiff-mother shall be entitled to deny visitation to the Defendant-father if the following conditions have not been satisfied by him:
         (a) A current home address and telephone numbers for both his workplace and his residence, all of which shall be provided in writing,
(b) A written itinerary as to the date and time of the CT Page 5123-B visitation commencement, the  locations to be visited during visitation, and the address and telephone number of any locations to be visited overnight if the child will be with the Defendant-father.
7. All costs associated with any visitation shall be the sole financial responsibility of the Defendant-father.
8. No holiday schedule shall be provided, but may be agreed upon between the parties and with the child's consent.
9. The Defendant-father shall pay child support to the Plaintiff-mother in the amount of $175.00 per week, which the Defendant-father represents is in compliance with the Child Support Guidelines according to the income declaration provided on his most current financial affidavit.
Dated this 18th day of July, 1996.
Gerogann Nemerov                        Hartley Nemerov
Sharon Dornfeld Attorney for Minor Child CT Page 5123-C